IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


EAST UNION TOWNSHIP AND                : No. 864 MAL 2014
SERVICE ELECTRIC CABLE VISION,         :
INC.                                   :
                                       : Petition for Allowance of Appeal from the
                                       : Order of the Commonwealth Court
           v.                          :
                                       :
                                       :
SCHUYLKILL COUNTY ZONING               :
HEARING BOARD                          :
                                       :
                                       :
           v.                          :
                                       :
                                       :
GLADSTONE PARTNERS, LLC                :
                                       :
                                       :
PETITION OF: GLADSTONE                 :
PARTNERS, LLC                          :


                                    ORDER


PER CURIAM

     AND NOW, this 12th day of May, 2015, the Petition for Allowance of Appeal is

DENIED.